DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear what is meant by the term “movably connected” is the handle connected to the connection part, then moved, is the handle connected to multiple different areas on the connection part, so it can be moved with respect to the connection part, is the handle removably connected to the connection part, or can the handle simply just be moved in space?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (EP 3 862 468) using US 2021/0178412 for reference numbers.
Regarding claim 1, Ishida et al. shows A sprayer (1), comprising: a sprayer casing (10, P1 and P2), comprising a cavity for containing a liquid (16); a power module (12), connected to the sprayer casing and configured to energize the liquid in the cavity to make the liquid carry a first charge; and a spray nozzle (16a), connected to the sprayer casing. It is noted that the device of Ishida et al is fully capable of  atomizing the liquid with the first charge and spraying it onto an external object with a second charge, wherein the first charge and the second charge are opposite [0033].
Regarding claim 2,  further comprising a blower (21); wherein one end of the blower is connected to the sprayer casing, and the other end of the blower is connected to the spray nozzle (fig 2); and the blower is configured to provide the spray nozzle with a force that allows the atomized liquid with the first charge in the cavity to be sprayed onto the external object with the second charge. 
Regarding claim 3,further comprising a connection part (25); wherein one end of the connection part is connected to the sprayer casing, and the other end of the connection part is connected to the blower (fig 2).
Regarding claim 9,  further comprising an electrode assembly (20), wherein the electrode assembly extends into the cavity to allow the electrode assembly to contact with the liquid; and the electrode assembly is electrically connected to the power module (fig 1).
Regarding claim 10, further comprising an energy supply part (11) which is electrically connected to the power module and is configured to provide electrical energy to the power module.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (EP 3 862 468) using US 2021/0178412 for reference numbers, further in view of Yamauchi (2017/0128969).
Regarding claim 5, Ishida et al. shows all aspects of the applicant’s invention as in claim 2, but fails to disclose  wherein the spray nozzle comprises a spray nozzle casing, a transmission part and a spray component; the transmission part and the spray component are both arranged in the spray nozzle casing; the transmission part is connected to the spray component and the spray nozzle casing, respectively; and the spray nozzle casing is connected to the blower; and the blower is configured to provide a force to allow the spray component to rotate, so that the spray component is rotatable with respect to the transmission part to form a vacuum inside the spray component.  
However Yamauchi teaches an atomizing machine that includes  a spray nozzle casing (51, 52), a transmission part (2, 6 and 6a) and a spray component (3b, 5, 9); the transmission part  and the spray component are both arranged in the spray nozzle casing; the transmission part is connected to the spray component and the spray nozzle casing, respectively (fig 1); and the spray nozzle casing is connected an air source; and the air source is configured to provide a force to allow the spray component to rotate, so that the spray component is rotatable with respect to the transmission part to form a vacuum inside the spray component.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the spray nozzle of Ishida et al. with the rotating spray component and nozzle of Yamauchi, in order to better atomize the fluid flow while the spray component is rotating.
Additionally, in the above combination, the air source to rotate the spray component of Yamauchi will be the blower of Ishida et al.
Regarding claim 6,  wherein the spray component comprises a blade component (turbine 3b) and an outlet (9); the outlet is connected to the blade component and has an opening (fig 1); and the transmission part passes through the blade component and extends into the outlet; and the blower is configured to provide a force to allow the blade component to rotate (inherent), and the blade component drives the outlet to rotate with respect to the transmission part to form a vacuum inside the outlet (a vacuum will inherently form when the turbine rotates).  
Regarding claim 7,  the outlet is flared towards an end of the outlet away from the blade component (fig 1).  
Regarding claim 8,  the blade component comprises a fan blade (turbine blade) and a connecting pipe (5); the fan blade and the outlet are arranged on the connecting pipe (fig 1), and the transmission part is inserted in one end of the connecting pipe (fig 1); and the fan blade is rotatable with respect to the transmission part, so as to drive the outlet to rotate synchronously through the connecting pipe. 


 Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (EP 3 862 468) using US 2021/0178412 for reference numbers, further in view of Micheli (2009/0148612)
Regarding claim 4, Ishida et al. shows all aspects of the applicant’s invention as in claim 3, but fails to disclose  a handle which is movably connected to the connection part.  
However Micheli teaches an a handle (150) which is movably connected to a spray gun.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the handle of Ishida et al. movable in order to have it be user adjustable for comfort.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/14/2022